FILED
                             NOT FOR PUBLICATION
                                                                               JUL 31 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ALBERT FROILAN GASMEN                            No.     17-73311
GAERLAN; ALMA FE FABICULANAN
GAERLAN; ILICH YEAGER CALICA                     Agency Nos.         A087-860-465
GAERLAN; SEJI KYRA CALICA                                            A087-860-466
GAERLAN; CAYI KRIEL CALICA                                           A087-860-467
GAERLAN; JURIS KARREL CALICA                                         A087-860-468
GAERLAN,                                                             A087-860-469
                                                                     A087-860-470
              Petitioners,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 29, 2020**

Before: HAWKINS, GRABER, and CLIFTON, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Lead petitioner, Albert Froilan Gaerlan, and his family, natives and citizens

of the Philippines, seek review of a 2017 Board of Immigration Appeals’

(“BIA”)order dismissing an appeal from an order of the Immigration Judge (“IJ”)

denying their applications for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). We deny the petition.

       1.     The adverse credibility determination was supported by substantial

evidence. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). In his written

statement and testimony, Gaerlan claimed that the Director of the National Bureau

of Investigation (“NBI”), General Reynaldo Wycoco, ordered him to cease an

ongoing investigation into rice hoarding in June and September 2007. Yet the

Government submitted into evidence a newspaper article showing that General

Wycoco had died on December 19, 2005, more than eighteen months before the

events in question, and another individual became Director of the NBI in 2006.

Gaerlan declined to continue the hearing so that he could challenge the authenticity

of the Government’s evidence.

       In the absence of credible testimony from Gaerlan, the IJ and BIA

permissibly denied his claims for asylum and withholding of removal. Because no

evidence apart from his testimony supported the claim for CAT protection, that

claim also fails.


                                          2
      2.     “[A]n asylum application is frivolous if any of its material elements is

deliberately fabricated.” 8 C.F.R. § 1208.20. An element is deliberately fabricated

if it involves a “knowing and intentional misrepresentation of the truth.” Matter of

Y-L-, 24 I. & N. Dec. 151, 156 (BIA 2007). The BIA properly affirmed the IJ’s

determination that Gaerlan filed a frivolous asylum application. As discussed

above, Gaerlan was found to have submitted false documentary and testimonial

evidence. Only after being confronted with the Government’s contradictory

evidence did he admit the inaccuracies in his original story.

      PETITION DENIED.




                                          3